 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE

 8    JOSHUA D. LAMBERT,

 9                                         Plaintiff,                  Case No. C19-1829-BJR-MAT

10                v.
                                                                       ORDER TO SHOW CAUSE
11    ROBERT S. McKAY, et al.,

12                                         Defendants.

13

14        This is a civil rights action brought under 42 U.S.C. § 1983. On February 3, 2019, this Court

15   issued an Order directing the Clerk to serve plaintiff’s complaint on eight named individual

16   defendants including Jose Briones, Lt. Becker, Lt. Bingham, Sgt. Wright, Mary Kaye Weller,

17   Chalice Bailey, and Sgt. Piechowski. (See Dkt. 7.) The service packets mailed to these individuals

18   were presumably received as the packets were not returned to the Court. However, to date, these

19   individuals have not returned the waivers of service of summons which were included in their

20   service packets. 1

21
              1
22               The Court notes that counsel has appeared and filed an answer on behalf of these defendants. (See Dkts.
     12, 13.) However, among the affirmative defenses asserted in defendants’ answer is that these defendants were not
     properly served. (See Dkt. 13 at 30.) Plaintiff, in response to this assertion, has filed a motion asking that the United
23   States Marshal be directed to serve these defendants. (Dkt. 15.) The Court must clarify and resolve any service issues
     before this action moves forward as to these defendants.
     ORDER TO SHOW CAUSE - 1
 1          Accordingly, the Court hereby ORDERS as follows:

 2          (1)    Defendants Jose Briones, Lt. Becker, Lt. Bingham, Sgt. Wright, Mary Kaye Weller,

 3   Chalice Bailey, and Sgt. Piechowski shall SHOW CAUSE within twenty-one (21) days why the

 4   Court should not direct that they be personally served and why the cost of such personal service

 5   should not by assessed pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure.

 6          (2)    Plaintiff’s motion asking that the United States Marshal be directed to serve the

 7   defendants who have not returned their service waivers (Dkt. 15) is STRICKEN as premature.

 8   Once defendants have had an opportunity to respond to this Order, the Court will determine

 9   whether personal service is necessary.

10          (3)    The Clerk is directed to send copies of this Order to plaintiff, to all counsel of

11   record, and to the Honorable Barbara J. Rothstein.

12          DATED this 19th day of March, 2020.

13

14                                                        A
                                                          Mary Alice Theiler
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

     ORDER TO SHOW CAUSE - 2
